PER CURIAM:
hDenied. Even construing relator’s application as exempt from the procedural defaults set out in Criminal Code articles relating to post-conviction relief, see La. C.Cr.P. art. 924 et seq., based on his allegation that he received an illegal sentence, a claim that may be raised at any time, see La.C.Cr.P. art. 882, relator does not show that he received punishment far in excess of what the law prescribed or the legislature intended at the time he committed the instant offenses, and thus his sentence does not implicate the common interests of the ex post facto and due process clauses in notice and fair warning. See State v. LeBlanc, 14-0163 (La. 1/9/15), 156 So.3d 1168.
CRICHTON, J., recused.